DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 12/07/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/7/2020 is withdrawn.  Claims 6 and 15, directed to alternate pins are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although the closest prior art of record Moncrieff (US 9,615,468) teaches a conductive ink embedded in the film and a header connecting the film to a printed circuit board, and although it is also known print ink circuits on a substrate through which a header protrudes through the substrate for connection to additional circuitry, as shown by US 2019/0287892 A1, the prior art of record does not teach, suggest or motivate a housing having a film integrally molded onto an outer surface of the housing, the film comprising conductive ink embedded in the film; a header on the film in electrical communication with the conductive ink embedded in the film; and a printed circuit board mounted within the housing proximate an inner surface of the housing, the film connected to the printed circuit board via the header, whereby the printed circuit board is in operative communication with the conductive ink embedded in the film, in the context of claims 1 and 10.  Specifically, Applicant’s arguments filed 4/7/2021 at p. 7-8 are persuasive with respect to the film on an outer surface of the housing and the printed circuit board mounted within (i.e. opposing side of the housing) such to be connected via the header, in the context of claims 1 and 10, differentiates over the bonding of the film in Moncrieff to a resin layer 230 to which is attached to a housing.  The benefit of Applicant’s inventive feature is the reduction in size of the control panel and reduction of potential failure points (Applicant’s Specification filed 7/10/2018 at ¶ [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0287892 A1  note arrange of header 111 in/through substrate/plastic layer 104 with films on either side for electronic circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711